Citation Nr: 1541612	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  15-18 649	)	DATE
	)
	)


THE ISSUE

Whether the prior December 2009 Board decision denying entitlement to service connection for lumbar and cervical spine degenerative joint disease (back disorder) contained clear and unmistakable error (CUE)?

(The issue of whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a back disorder is addressed in a separate Board decision).


REPRESENTATION

Veteran represented by: 	 Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 motion for revision of the December 2009 decision of the Board which denied service connection for a back disorder.

In a June 2015 letter, the Veteran was advised that the CUE motion was placed on the Board's docket and that the rules relating to CUE motions could be found at 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-1411.  In July 2015 the Veteran filed an ambiguous statement the Board has interpreted to indicate he prefers a decision without further delay. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1. In a final December 2009 decision, the Board denied the issue of service connection for a back disorder.
 
 2. At the time of the December 2009 decision, the correct facts as they were known at the time were before the Board and there is no showing that the Board misapplied the existing statutory or regulatory provisions.


CONCLUSION OF LAW

The criteria for CUE in the Board's December 2009 decision, that denied service connection for a back disorder, have not been met. 38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party alleges CUE in a December 2009 Board decision that denied entitlement to service connection for a back disorder.  VA regulations provide that a motion for revision of a Board decision based on CUE must include the name and file number of the Veteran, the date of the Board decision, and must set forth clearly and specifically the alleged error of fact or law, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Furthermore, the Federal Circuit has held that filings from veterans must be read liberally.  Harris v. Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013) (discussing pro se filings).  Therefore, although the Veteran's March 2010 CUE motion does not clearly specify how the result would have been manifestly different without the errors identified, reading his claim liberally the Board finds the procedural requirements for filing of a CUE Motion have been met.  38 C.F.R. § 20.1404(a),(b).

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  Therefore, the doctrine of resolving reasonable doubt in favor of the Veteran does not apply to allegations of CUE.  38 C.F.R. § 3.105(a); Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).   As will be discussed below, the Board finds no evidence of CUE in the prior December 2009 Board decision.

At the time of the December 2009 Board decision, the evidence of record included the Veteran's application for benefits, service treatment records, and VA and private medical treatment records.  The Veteran has not alleged any additional evidence existed at the time which should have been considered by the Board.

In the December 2009 decision, the Board considered the Veteran's reports of an in-service injury to his back while carrying a fallen tree in conjunction with the  construction of a temporary bridge.  However, the Board found the Veteran's current back disorder was not related to his active duty service due, in part, to his lack of in-service treatment and failure to seek any medical treatment for several decades after his separation from active duty service.

In a March 2010 written statement, the Veteran outlined many alleged errors in the Board's 2009 decision, errors which the Board has primarily grouped into four categories.  First, the Veteran asserted the VLJ made several non-expert lay medical opinions in the prior decision.  For example, the Veteran indicated the statement "lumbar and cervical disabilities are not attributable to service" on page two of the Board decision was an "un-founded non-medical lay opinion."  However, in reviewing the 2009 decision, the Board finds the prior VLJ made proper legal determinations based on the medical evidence in the claims file, and did not make his own independent medical determinations.  Specifically, the statement on page two referenced by the Veteran was the VLJ's summary of his legal findings in the "Findings of Fact" section, and this legal finding was fully supported by reasoning and legal analysis contained in the "Reasons and Bases for Finding and Conclusion" section.  Therefore, the VLJ did not make any non-expert lay medical opinions, and no CUE is found.

Second, the Veteran asserted that no VA examination was provided, although such an examination was requested by the Veteran on multiple occasions.  However, as explained on page 5 of the prior decision, the VLJ determined that because there was no in-service injury or occurrence, no VA examination was required.  The Veteran has not pointed to any evidence or law not considered or improperly considered in determining whether a VA examination was required, but rather has implied the VLJ improperly weighed or evaluated the existing evidence before him in determining that no examination was required.  However, mere disagreement as to how facts are weighed and evaluated cannot be the basis for a finding of CUE.  Russell at 313.  Therefore, although the Veteran may disagree with the VLJ's determination that no VA examination was required, as evidenced by his repeated requests for an examination, it cannot be said that reasonable minds could not differ.  Moreover, the Federal Circuit has determined the VA's failure to comply with the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1334-45 (Fed. Cir. 2002).  Therefore, any failure to provide a VA examination cannot constitute CUE.  

Third, the Veteran has asserted that the VLJ considered the wrong facts regarding his active duty service.  Specifically, the Veteran has asserted that the VLJ improperly described his in-service back injury by summarizing the Veteran was carrying a fallen tree up a hill when he injured his back,  The Veteran clarified that instead he was on a two man team carrying a fallen tree down a hill.  While the factual summary in the prior Board decision may, generously, contain an error, any error is not of the sort which had it not been made would have manifestly changed the outcome.  Instead, the VLJ ultimately determined that the described in-service injury did not lead to the Veteran's current back disorder, primarily due to the delay in time between when the alleged event occurred and when the Veteran first developed his current disorder.  Therefore, the VLJ's rationale did not rely on the facts that the Veteran has working by himself or carrying a fallen tree up a hill when his in-service injury occurred. Accordingly, any difference in fact regarding the specifics of the described injury would not have manifestly changed the outcome of the case and does not constitute CUE.

The Veteran has also asserted the VLJ misrepresented his back condition in service by stating that his separation examination revealed normal findings of the spine.  The Veteran asserted that the 'x' under normal spine on the examination report was a result of expediency by the clerk in out-processing the Veteran, and not reflective of the fact that his back was in normal condition.  However, the Veteran has not asserted that any additional evidence regarding his in-service back condition was not considered by the VLJ, but again merely disagrees with the weight and evaluation given to his separation examination.  As discussed above, this disagreement over the weighing of accurate facts cannot be the basis for a finding of CUE.  Russell at 313.

Finally, the Veteran has asserted that the prior VLJ doubted his combat status, and points to the statement on page six of the prior decision, "Initially, the Board notes that while the appellant has at various times suggested that he was in combat situations, and that the combat presumption applies here, he does not assert that his claimed injury was actually the result of combat."  In reviewing the prior decision, the Board finds the VLJ did not doubt the Veteran's status as a combat Veteran.  Instead, the VLJ properly found that the alleged in-service injury, as described by the Veteran, did not occur during a period of combat.  The Veteran has instead consistently described his in-service injury occurred while doing "grunt labor" in support of a team of engineers who were building a small bridge.  The Veteran has not asserted that this injury occurred during combat.  Therefore, the Board finds no error in the prior Board decision regarding this matter.

Based on the foregoing, the Board does not find any CUE in the December 2009 Board decision which denied entitlement to service connection for a back disorder.  Therefore, the Veteran's motion is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Court has held that the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be discussed.
ORDER

The motion to revise the December 2009 Board decision on the basis of CUE is denied.




                       ____________________________________________
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



